                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION (DETROIT)


In re:                                                          Chapter 7

LaJeff Lee-Percy Woodberry,                                     Case No. 18-46856

         Debtor.                                                Hon. Phillip J. Shefferly
                                            /

Mark H. Shapiro, Chapter 7 Trustee                              Adversary Proceeding
for the bankruptcy estate of                                    No. 18-4356-PJS
LaJeff Lee-Percy Woodberry,

         Plaintiff,

v.

Yumi Yoo Woodberry,

         Defendant.
                                            /


                           OPINION GRANTING PLAINTIFF’S
                       MOTION FOR PARTIAL SUMMARY JUDGMENT


                                        Introduction

         The chapter 7 trustee filed this adversary proceeding to avoid and recover for

the estate various fraudulent transfers of property made by the debtor before he filed

bankruptcy. The trustee has now moved for partial summary judgment with respect

to one of those transfers — the transfer of the debtor’s home to his wife. Because



 18-04356-pjs         Doc 165   Filed 09/09/20   Entered 09/10/20 10:19:54   Page 1 of 19
there are no genuine issues of material fact in dispute, and the trustee is entitled to

judgment as a matter of law, the Court will grant the trustee’s motion.

                                     Jurisdiction

      This is a core proceeding under 28 U.S.C. § 157(b)(2)(H), over which the

Court has jurisdiction pursuant to 28 U.S.C. §§ 1334(a) and 157(a).

                                     Background

      This adversary proceeding arises out of a pro se chapter 7 bankruptcy case

filed on May 9, 2018 by LaJeff Lee-Percy Woodberry (“Debtor”). On August 2,

2018, Mark H. Shapiro, the chapter 7 trustee (“Trustee”) in the Debtor’s bankruptcy

case, filed a 30-count complaint (“Complaint”) against the Debtor’s wife, Yumi Yoo

Woodberry (“Defendant”) to avoid and recover numerous fraudulent transfers

alleged to have been made by the Debtor to the Defendant.

      The adversary proceeding has taken an unusually long time to adjudicate. The

Defendant is pro se and does not speak fluent English. Her husband, the Debtor, has

appeared at all the hearings and acted as a translator for her, but too often has caused

delay by conflating the issues in this adversary proceeding with unrelated issues in

his bankruptcy case and in an adversary proceeding that the United States Trustee

(“UST”) has brought to object to his discharge. Also, because the largest transfer at

issue in this adversary proceeding is the Defendant’s home, the Court has

encouraged mediation and has extended dates in this adversary proceeding for the

                                          -2-

 18-04356-pjs    Doc 165   Filed 09/09/20   Entered 09/10/20 10:19:54     Page 2 of 19
parties to mediate. Finally, the Court has been liberal in granting adjournments

because of personal issues of the Defendant and because of the COVID-19 public

health crisis.

       On May 29, 2020, after mediation was unsuccessful, the Trustee filed a

motion for partial summary judgment (“Motion”) (ECF No. 119). The Motion

pertains only to counts II, IV, and V of the Complaint. Those counts allege that the

Debtor owned real property located at 18283 Muirland Street, Detroit, Michigan

(“Muirland Property”); the Debtor transferred the Muirland Property to the

Defendant shortly before filing his bankruptcy petition; the Debtor did not receive

any consideration for the transfer; and the Debtor was insolvent at the time that the

Debtor made the transfer. The Motion requests a judgment that the transfer of the

Muirland Property by the Debtor to the Defendant was constructively fraudulent and

voidable under § 548(a)(1)(B) of the Bankruptcy Code (count II) and Michigan

Compiled Laws § 566.35(1)(a) (count IV), and requests that the Court preserve the

avoided transfer of the Muirland Property for the benefit of the Debtor’s bankruptcy

estate under § 550 of the Bankruptcy Code (count V). The Trustee supports the

Motion with multiple exhibits and with excerpts from the Debtor’s testimony at his

§ 341 meeting and his deposition.

       On June 15, 2020, the Defendant filed a response (ECF No. 126) to the

Motion and an affidavit (ECF No. 127) in support signed by the Debtor. On July 7,

                                        -3-

 18-04356-pjs    Doc 165   Filed 09/09/20   Entered 09/10/20 10:19:54   Page 3 of 19
2020, the Defendant filed an additional brief (ECF No. 129) in support. All the

Defendant’s papers were filed pro se.

      On July 8, 2020, the Court held a hearing on the Motion. Because the

Defendant and the Debtor expressed a willingness to try again to settle this adversary

proceeding, the Court ordered the parties to go back to mediation and indicated that

it would defer ruling on the Motion while the parties mediated. Once again,

mediation was unsuccessful, so the Court will now rule on the Motion.

                           Summary judgment standard

      Fed. R. Civ. P. 56 for summary judgment is incorporated into Fed. R.

Bankr. P. 7056. Summary judgment is only appropriate when there is no genuine

issue of material fact and the moving party is entitled to judgment as a matter of law.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). “[T]he mere existence

of some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement is that there be

no genuine issue of material fact.” Id. at 247-48. A “genuine” issue is present “‘if

the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.’” Berryman v. Rieger, 150 F.3d 561, 566 (6th Cir. 1998) (quoting Anderson,

477 U.S. at 248).

      “The initial burden is on the moving party to demonstrate that an essential

element of the non-moving party’s case is lacking.” Kalamazoo River Study

                                         -4-

 18-04356-pjs   Doc 165    Filed 09/09/20   Entered 09/10/20 10:19:54    Page 4 of 19
Group v. Rockwell International Corp., 171 F.3d 1065, 1068 (6th Cir. 1999) (citing

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986)). “The burden then shifts to

the non-moving party to come forward with specific facts, supported by evidence in

the record, upon which a reasonable jury could return a verdict for the non-moving

party.” Id. (citing Anderson, 477 U.S. at 248). “The non-moving party, however,

must provide more than mere allegations or denials . . . without giving any

significant probative evidence to support” its position.       Berryman v. Rieger,

150 F.3d at 566 (citing Anderson, 447 U.S. at 256). “The nonmoving party must

‘do more than simply show that there is some metaphysical doubt as to the material

facts.’” Cox v. Kentucky Dept. of Transportation, 53 F.3d 146, 149-50 (6th Cir.

1995) (quoting Street v. J.C. Bradford & Co., 886 F.2d 1472, 1480 (6th Cir. 1989)).

      “‘If the evidence is merely colorable, or is not significantly probative,

summary judgment may be granted.’” Brown v. City of Memphis, 921 F. Supp. 2d

865, 868 (W.D. Tenn. 2013) (quoting Anderson v. Liberty Lobby, 477 U.S. at

249-50). To be sufficiently probative, the evidence must “tend[ ] to support [the

non-moving party’s] version of the facts, evidence on which a reasonable jury could

return a verdict for her.” Chappell v. City of Cleveland, 585 F.3d 901, 913 (6th Cir.

2009) (citing Scott v. Harris, 550 U.S. 372, 380-81 (2007)). “The ‘mere possibility’

of a factual dispute is not enough.” Mitchell v. Toledo Hosp., 964 F.2d 577, 582



                                        -5-

 18-04356-pjs   Doc 165   Filed 09/09/20   Entered 09/10/20 10:19:54   Page 5 of 19
(6th Cir. 1992) (quoting Gregg v. Allen-Bradley Co., 801 F.2d 859, 863 (6th Cir.

1986)).

      Likewise, “[c]onclusory assertions, supported only by [the non-moving

party]’s own opinions, cannot withstand a motion for summary judgment.”

Arendale v. City of Memphis, 519 F.3d 587, 605 (6th Cir. 2008) (citation omitted).

Nor can a non-moving party “withstand a motion for summary judgment by

providing a ‘bare legal conclusion’ . . . .” Paris v. Walker (In re Walker), 531 B.R.

194, 202 (Bankr. E.D. Tenn. 2015 (quoting Emmons v. McLaughlin, 874 F.2d 351,

355 (6th Cir. 1989)).

                                      Discussion

                                       Count II

      Count II of the Complaint is brought under § 548(a)(1)(B). That section

provides that a trustee may avoid a transfer of an interest of the debtor in property

that was made within two years before the date of filing a bankruptcy petition if the

debtor (i) received less than a reasonably equivalent value in exchange for such

transfer; and (ii) was insolvent on the date that such transfer was made.

      The first element under this statute is that there must be a transfer of an interest

of the Debtor in property. Attached to the Motion is a Sheriff’s Deed on Mortgage

Foreclosure (“Sheriff’s Deed”) dated May 3, 2012 and recorded on September 24,

2012, that conveys title to the Muirland Property to the Debtor. The Defendant does

                                          -6-

 18-04356-pjs   Doc 165    Filed 09/09/20    Entered 09/10/20 10:19:54     Page 6 of 19
not dispute the Sheriff’s Deed. The Sheriff’s Deed establishes that the Debtor held

an interest in the Muirland Property. Also attached to the Motion is a Quit Claim

Deed (“Quit Claim Deed”) dated January 28, 2013 and recorded on February 16,

2018 that quit claims the Debtor’s interest in the Muirland Property to the Defendant

for $1.00. The Defendant does not dispute the Quit Claim Deed. The Quit Claim

Deed satisfies the definition of a “transfer” in § 105(54)(D) of the Bankruptcy Code

as a mode of parting with property or an interest in property.

      The next element under the statute is that the transfer must be made within

two years before the Debtor filed a bankruptcy petition. The Defendant, assisted by

the Debtor, argues that the transfer took place on the date the Quit Claim Deed was

made, January 28, 2013.      The Trustee argues that the transfer took place on

February 16, 2018, the date the Quit Claim Deed was recorded.                It makes a

difference. If the Defendant is correct, the transfer is more than two years before the

Debtor filed his chapter 7 petition on May 19, 2018, but if the Trustee is correct, the

transfer is within two years before the Debtor filed his chapter 7 petition.

      The Trustee is correct because of § 548(d)(1). Section 548(d)(1) specifies

when a transfer is made for purposes of § 548:

      For purposes of this section, a transfer is made when such transfer is so
      perfected that a bona fide purchaser from the debtor against whom
      applicable law permits such transfer to be perfected cannot acquire an
      interest in the property transferred that is superior to the interest in such
      property of the transferee[.]

                                          -7-

 18-04356-pjs   Doc 165    Filed 09/09/20    Entered 09/10/20 10:19:54     Page 7 of 19
      State law determines when a transfer is perfected against a bona fide

purchaser. Selby v. Ford Motor Co., 405 F. Supp. 164, 170 (E.D. Mich. 1975)

(citing Corn Exch. Nat’l Bank v. Klauder, 318 U.S. 434 (1943)). “For purposes of

fraudulent transfer claims under § 548, the date the conveyance of the [p]roperty was

recorded, thus perfected under [state] law, constitutes the date of the transfer.”

Slone v. Lassiter (In re Grove-Merritt), 406 B.R. 778, 789 (Bankr. S.D. Ohio 2009)

(citation omitted). The Muirland Property is in Michigan. Michigan law requires

recording to perfect a transfer of real property against a bona fide purchaser. See

Mich. Comp. Laws Ann. § 565.29 (an unrecorded transfer of real property is “void

as against any subsequent purchaser in good faith and for a valuable consideration”);

Hearn v. Bank of New York (In re Hearn), 337 B.R. 603, 610 (Bankr. E.D. Mich.

2006) (“In Michigan, a mortgage that is not recorded as provided by law is void as

against any subsequent purchaser in good faith and for a valuable consideration . . .

whose conveyance is recorded before such mortgage.”).

      Until the Quit Claim Deed was recorded on February 16, 2018, it was not

perfected under Michigan law and was therefore not superior to a bona fide

purchaser of the Muirland Property from the Debtor. Under § 548(d)(1), the date of

the transfer of the Muirland Property to the Defendant was February 16, 2018, the

date the Quit Claim Deed was recorded and the transfer perfected under Michigan


                                        -8-

 18-04356-pjs   Doc 165   Filed 09/09/20   Entered 09/10/20 10:19:54   Page 8 of 19
law. Because the transfer of the Muirland Property was made on February 16, 2018,

it was made within two years before the Debtor filed his chapter 7 petition.

       The next element under the statute is that the Debtor must have received less

than reasonably equivalent value in exchange for the transfer. The statute does not

define “reasonably equivalent value,” but § 548(d)(2)(A) does specify what value

means for purposes of § 548:

       “value” means property, or satisfaction or securing of a present or
       antecedent debt of the debtor, but does not include an unperformed
       promise to furnish support to the debtor or to a relative of the debtor.

       The Trustee argues that the Defendant did not give the Debtor anything of

value, let alone reasonably equivalent value, in exchange for the Quit Claim Deed.

In support, the Trustee relies first on the Debtor’s testimony at his § 341 meeting.

When asked whether the Defendant gave him “anything” in exchange for the Quit

Claim Deed, the Debtor responded with his own question: “I wouldn’t say for the —

what you mean? Like money or anything like that?” When the Trustee followed up

by repeating “Anything,” the Debtor testified unequivocally “No. Not in particular,

no.”

       The Trustee next relies on his first request for admissions of fact (ECF No. 40)

that he served on the Defendant on August 7, 2019. In request number 4, the Trustee

asked that the Defendant “Admit that LaJeff Woodberry did not receive any

consideration for transferring the Muirland Street property to you.” In request

                                         -9-

 18-04356-pjs    Doc 165   Filed 09/09/20   Entered 09/10/20 10:19:54    Page 9 of 19
number 5, the Trustee asked that the Defendant admit that the value of the Muirland

Property in February, 2018 “was at least $200,000.00.” And in request number 6,

the Trustee asked that the Defendant admit that there “were no mortgages or liens”

on the Muirland Property in February, 2018. The Defendant did not respond to the

Trustee’s request for admissions of fact.            Under Fed. R. Civ. P. 36(a)(3), as

incorporated in this adversary proceeding by Fed. R. Bankr. P. 7036, the

Defendant’s failure to respond to a request for admission of a fact within 30 days

means that the matter that is the subject of the request is deemed admitted. Here,

that means that the Defendant has admitted that the Debtor received no value at all

in exchange for the transfer of an interest in the Muirland Property which was worth

at least $200,000.00 and had no mortgages or liens on it at the time of the transfer.

      Nothing in any of the papers filed by the Defendant in opposition to the

Motion makes any attempt to assert that the Defendant gave the Debtor anything in

exchange for the Quit Claim Deed, let alone reasonably equivalent value. The only

reference at all in the record of this adversary proceeding or the Debtor’s entire

bankruptcy case to any conceivable type of consideration for the Quit Claim Deed

is a statement in the Debtor’s brief that he filed with the United States District Court

in support of his unsuccessful appeal of the denial of his motion to convert to

chapter 13. In that brief, the Debtor stated that he gave the Defendant the Quit Claim

Deed in exchange for his “wife’s promise not to divorce the Debtor after the Debtor’s

                                            - 10 -

18-04356-pjs    Doc 165    Filed 09/09/20      Entered 09/10/20 10:19:54   Page 10 of 19
gambling addiction nearly destroyed their marriage.” That unsworn statement does

not refute the Debtor’s sworn testimony at his § 341 meeting. Moreover, it has no

legal significance because the law does not treat a promise of this type as having any

value to a debtor’s creditors. See Gold v. Marquette Univ. (In re Leonard), 454 B.R.

444, 458 (Bankr. E.D. Mich. 2011) (citing cases holding that “moral obligations,”

“love and affection,” and “spiritual fulfillment” are not reasonably equivalent value).

      The final element under § 548(a)(1)(B) is that the Debtor was insolvent on the

date the transfer was made or became insolvent as a result of the transfer. When

referring to an individual debtor, the term “insolvent” is defined in § 101(32)(A) of

the Bankruptcy Code as meaning “financial condition such that the sum of [the

debtor’s] debts is greater than all of such [debtor’s] property, at a fair valuation”

exclusive of property fraudulently transferred, concealed, or removed, and exclusive

of property that may be exempted.

      To support his contention that the Debtor was insolvent when he transferred

the Property to the Defendant on February 16, 2018, the Trustee relies first on the

schedules of assets and liabilities that the Debtor filed with the Court after filing his

chapter 7 petition. The Debtor’s original schedules filed on May 23, 2018 listed

total assets of $4,125.00 and total liabilities of $111,373.62. The Debtor did not list

on his original schedule A/B any interest in the Muirland Property — presumably

because he had transferred it to the Defendant by the Quit Claim Deed. However,

                                            - 11 -

18-04356-pjs    Doc 165    Filed 09/09/20      Entered 09/10/20 10:19:54   Page 11 of 19
on June 27, 2018, he incongruously amended his schedule A/B to add the Muirland

Property with a value of $265,000.00 but stated that his interest had a value of $0,

and then claimed it as exempt on an amended schedule C. The Trustee objected to

the exemption, arguing that the Debtor cannot claim an exemption in property that

he does not own. The Court sustained the Trustee’s objection. Putting aside the

Debtor’s attempt to list an interest in the Muirland Property, the amended

schedule A/B did add some personal property that was not on the Debtor’s original

schedule A/B but listed the Debtor’s total assets at only $7,145.42, still far below

the Debtor’s total liabilities of $111,373.62. As of the petition date, at least

according to the Debtor’s own sworn schedules, the Debtor’s debts were greater than

the value of his assets.

      Recognizing that the date of the transfer of the Muirland Property was

February 16, 2018, nearly three months before the Debtor filed his chapter 7 case on

May 9, 2018, the Trustee relies on other evidence to show that the Debtor’s debts

were greater than his assets on the date of the transfer. First, the Trustee considered

whether the Debtor may have had other assets on February 16, 2018 that he did not

have when he filed his bankruptcy petition. The Trustee noted that the Debtor

testified at his § 341 meeting that, in addition to his monthly disability benefits, he

had received two substantial lump sum disability payments during 2017 and January,

2018. However, the Trustee pointed out that the Debtor also testified that he had

                                            - 12 -

18-04356-pjs    Doc 165    Filed 09/09/20      Entered 09/10/20 10:19:54   Page 12 of 19
given all these payments to the Defendant before the end of January, 2018, and

before he transferred the Muirland Property to the Defendant. Similarly, the Debtor

testified at his § 341 meeting that he owned a membership interest in Family First

L.L.C., which operated a hair salon, but he also testified that he took his name “off”

of the ownership in January, 2018 because he “was being harassed” by a judgment

creditor. Because the Debtor no longer had the two lump sum payments or the

interest in the L.L.C. when he transferred the Muirland Property on February 16,

2018, those assets are not counted for purposes of determining whether the Debtor

was insolvent on that date. The record does not show that the Debtor had any other

assets on February 16, 2018.

      The Trustee next turned to evidence on the liability side of the insolvency

equation, examining the proofs of claims filed by creditors for the debts that the

Debtor listed on his bankruptcy schedules to determine if they were already incurred

and outstanding when the Debtor transferred the Muirland Property on February 16,

2018. The Trustee pointed to three proofs of claims. The largest proof of claim was

filed by Dyck-O’Neal, Inc., for $74,052.66, based on a foreclosure judgment from

2013. Although both the Trustee and the Debtor had previously objected to this

claim, neither of them disputed that this debt was incurred long before the date of

the transfer of the Muirland Property. Ultimately, the Court allowed the claim over

their objections in the amount of $71,013.72.

                                           - 13 -

18-04356-pjs   Doc 165    Filed 09/09/20      Entered 09/10/20 10:19:54   Page 13 of 19
       The Trustee next pointed to a proof of claim filed by Ramco-Gershenson

Properties, L.P. for $23,733.30, based on two orders entered by a state court in

Michigan, the first of which was entered in 2017 and the second of which was

entered on February 15, 2018, one day before the transfer of the Muirland Property.1

The Debtor also filed an objection to this claim, which the Court overruled, but even

that objection did not dispute that this debt was already incurred before the date of

the transfer of the Muirland Property.

       The Trustee also pointed to a proof of claim filed by Discover Bank for

$3,460.13 for a debt going back to 2006. The Trustee objected to the allowance of

this claim as a partially secured claim but did not object to its allowance as an

unsecured claim. Neither the Debtor nor the Defendant dispute that this debt was

already incurred before the date of the transfer of the Muirland Property.

       The proofs of claims filed by Dyck-O’Neal, Ramco-Gershenson Properties,

L.P. and Discover Bank, all of which have been allowed by separate orders of the

Court, total $98,207.15. All these debts were already incurred and were outstanding




1
  The Complaint alleges that the Debtor decided to make the transfer of the Muirland Property
on February 16, 2018 directly as a result of the second order entered by the state court one day
earlier to fraudulently transfer the Muirland Property out of the reach of this judgment creditor.
The Complaint has two counts that seek to avoid the transfer and recover the Muirland Property
because of actual fraud, but the Court need not reach those counts today or express any view
about actual fraud because the Motion is based only on the counts in the Complaint that allege
constructive fraud, not actual fraud.
                                               - 14 -

18-04356-pjs      Doc 165     Filed 09/09/20      Entered 09/10/20 10:19:54        Page 14 of 19
at the time of the Debtor’s transfer of the Muirland Property on February 16, 2018.

These debts far exceeded the Debtor’s total assets on that date of $7,145.42.

         The Defendant does not support her response to the Motion with any evidence

regarding insolvency. The Debtor’s affidavit in support of the Defendant’s response

fails to address any of the Trustee’s evidence, much less offer counter evidence.

There is no genuine dispute that the sum of the Debtor’s debts was greater than the

fair value of the Debtor’s assets on the date he transferred the Muirland Property.

The Debtor was insolvent on that date within the meaning of § 101(32)(A).

         Because there are no genuine issues of material fact in dispute with respect to

any element of § 548(a)(1)(B), the Trustee is entitled to summary judgment on

count II of the Complaint.

                                           Count IV

         Count IV of the Complaint is brought under § 566.35(1) of the Michigan

Uniform Voidable Transactions Act (“Michigan Act”), Mich. Comp. Laws

§§ 566.31 to 566.45.2 Like § 548(a)(1)(B) of the Bankruptcy Code, this section of

the Michigan Act creates a cause of action based on constructive fraud, not actual

fraud. Under this section, a transfer made by a debtor is voidable as to a creditor


2
  The Trustee is authorized by § 544(b)(1) of the Bankruptcy Code to avoid any transfer of an
interest of the debtor in property that is voidable under applicable law by a creditor holding an
unsecured claim that is allowable in the bankruptcy case. Here, the unsecured claims of the three
creditors discussed earlier in this opinion fulfill this requirement and permit the Trustee to
proceed under Mich. Comp. Laws § 566.35(1).
                                               - 15 -

    18-04356-pjs   Doc 165    Filed 09/09/20      Entered 09/10/20 10:19:54     Page 15 of 19
whose claim arose before the transfer was made if the debtor made the transfer

without receiving reasonably equivalent value in exchange for the transfer and was

insolvent at that time or became insolvent as a result of the transfer.

      The elements that must be shown under this section of the Michigan Act are

virtually identical to those under § 548(a)(1)(B).           “Transfer” is defined in

§ 566.31(q) of the Michigan Act as “every mode, direct or indirect, absolute or

conditional, voluntary or involuntary, of disposing of or parting with an asset or an

interest in an asset.” The Quit Claim Deed meets this definition as a transfer by the

Debtor.

      The timing of the transfer of real property under the Michigan Act, like the

Bankruptcy Code, depends on when the transfer “is so far perfected that a good-faith

purchaser of the asset from the debtor against which applicable law permits the

transfer to be perfected cannot acquire an interest in the asset that is superior to the

interest of the transferee.” Mich. Comp. Laws § 566.36(1)(a). The same analysis

that applies under the Bankruptcy Code applies under state law: the transfer is

deemed to have taken place on the date the Quit Claim Deed was recorded, i.e., when

the transfer was perfected.

      Next, the Michigan Act defines “value” in § 566.33(1) as follows:

      Value is given for a transfer or an obligation if, in exchange for the
      transfer or obligation, property is transferred or an antecedent debt is
      secured or satisfied. Value does not include an unperformed promise

                                            - 16 -

18-04356-pjs    Doc 165    Filed 09/09/20      Entered 09/10/20 10:19:54   Page 16 of 19
      made otherwise than in the ordinary course of the promisor’s business
      to furnish support to the debtor or another person.

The Trustee has established that the Defendant did not give the Debtor any value in

exchange for the Quit Claim Deed, and the Defendant has not come forward with

any evidence to refute that.

      Last, under § 566.32 of the Michigan Act, a debtor is presumed insolvent in

either of two ways — either the balance sheet test where, at a fair valuation, the

debtor’s debts exceed the assets, or the debtor “is generally not paying the debtor’s

debts as they become due other than as a result of a bona fide dispute[.]” Under

either test, assets do not include property transferred with fraudulent intent and

“[d]ebts do not include an obligation to the extent it is secured by a valid lien on

property of the debtor not included as an asset.” The same evidence that establishes

no genuine issue of material fact as to the Debtor’s insolvency under the Bankruptcy

Code establishes insolvency under the Michigan Act.

      The most significant difference between § 566.35(1) of the Michigan Act and

§ 548(a)(1)(B) is that the transfer under the Michigan Act need not be made within

two years before a bankruptcy petition but may be recovered as far back as six years.

See Mich. Comp. Laws § 566.39 (adopting the six-year statute of limitations period

from Mich. Comp. Laws § 600.5813 for actions brought under the Michigan Act’s

§ 566.35(1)). That difference is irrelevant here because the Debtor’s transfer of the


                                           - 17 -

18-04356-pjs    Doc 165   Filed 09/09/20      Entered 09/10/20 10:19:54   Page 17 of 19
Muirland Property was made less than three months before the Debtor’s bankruptcy

petition, well within the look back period under either statute.

      Because there are no genuine issues of material fact in dispute with respect to

any element under the Michigan Act’s § 566.35(1), the Trustee is entitled to

summary judgment on count IV of the Complaint.

                                       Count V

      Count V of the Complaint is brought under § 550. Section 550(a) provides

that, to the extent that a transfer is avoided under §§ 544 or 548, “the trustee may

recover, for the benefit of the estate, the property transferred, or, if the court so

orders, the value of such property[.]” Recovery may be from the initial transferee

or any immediate or mediate transferee of the initial transferee.

      The Trustee alleges, and the Defendant does not dispute, that the Defendant

is the initial transferee of the Muirland Property. Because there are no genuine issues

of material fact in dispute with respect to any element under § 550(a), the Trustee is

entitled to summary judgment on count V of the Complaint.

                                     Conclusion

      The Trustee supports the Motion with citations to specific evidence in the

record including the Debtor’s testimony, schedules, documents, and admissions of

fact. In contrast, the Defendant does not cite to specific evidence in the record to

counter the Trustee’s evidence. Instead, the Defendant’s response and the Debtor’s

                                           - 18 -

18-04356-pjs    Doc 165   Filed 09/09/20      Entered 09/10/20 10:19:54   Page 18 of 19
supporting affidavit focus on the Debtor’s generalized grievances about the

unfairness of the bankruptcy process, the alleged failings of the Trustee, and the

Debtor’s and the Defendant’s belief that this adversary proceeding is unnecessary

and punitive. None of the Defendant’s arguments create a genuine dispute of any

material fact needed by the Trustee to prevail on the motion. For the reasons

explained, the Court will grant the Motion. The Court will enter a separate order

consistent with this opinion.



Signed on September 9, 2020




                                           - 19 -

18-04356-pjs   Doc 165    Filed 09/09/20      Entered 09/10/20 10:19:54   Page 19 of 19
